 


109 HR 1183 RH: To require the Secretary of the Interior to provide public access to Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 174 
109th CONGRESS 1st Session 
H. R. 1183 
[Report No. 109–320] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Rahall introduced the following bill; which was referred to the Committee on Resources 
 

December 6, 2005
Additional sponsors: Mr. Tiberi, Mrs. Christensen, Mrs. Jo Ann Davis of Virginia, Mr. Leach, and Mr. Burgess 

 
December 6, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To require the Secretary of the Interior to provide public access to Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge. 
 
 
1.Access to Navassa and Desecheo National Wildlife Refuges 
(a)Access, generallyThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service (in this section referred to as the Secretary), shall provide public access to, use of, and recreational opportunities at Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge under special use permits issued under the first section of Public Law 87–714 (16 U.S.C. 460k), popularly known as the Refuge Recreation Act, section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), and regulations issued under this section. 
(b)Time limitationsThe Secretary— 
(1)subject to paragraph (2), may limit access to such refuges to specific time periods in any year; and 
(2)shall provide access to each refuge during at least one period each year. 
(c)PriorityIn issuing special use permits under this section, the Secretary shall give priority to consideration of permit applications that do not negatively impact opportunities for wildlife-dependent recreation. 
(d)ConditionsThe Secretary may include in any permit issued under this section conditions that the Secretary determines are necessary to protect fish and wildlife populations and their habitat or public health and safety.  
 
 
December 6, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
